TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 23, 2012



                                     NO. 03-12-00844-CV


                              Veronica Chavez Vara, Appellant

                                               v.

                                   Mark S. Vara, Appellee




           APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on November 14, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error

in the court’s judgment. Therefore, the Court reverses the trial court’s judgment declaring

appellant a vexatious litigant and remands appellee’s motion for consideration by the transferee

trial court. The appellee shall pay all costs relating to this appeal, both in this Court and the

court below.